DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 4 and 11:  It is unclear how the ends of the slot extend perpendicular to the lateral opening.  It appears they extend parallel to the lateral opening.  What defines the direction of the lateral opening?

Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wistec (DE 20015735) in view of Bagley et al. (US Patent No 5,428,930) (“Bagley”).

Referring to claim 1:  Wistec teaches a spring clip for mounting ceiling panels equipped with torsion springs to a ceiling support grid, the spring clip comprising: a body (item 22) including a mounting portion defining a downwardly open receptacle configured for receiving a portion of a ceiling grid support member of the ceiling support grid, the downwardly open receptacle extending along a receptacle axis from a first side open end to a second side open end (figure 3); a pair of lateral flanges extending transversely outwards from the mounting portion and terminating in lateral edges (figure 3 lateral elements extending horizontally from item 22); and wherein at least one of the flanges includes: a slot (item 46) extending parallel to the receptacle axis and configured to receive arms of a torsion spring.  Wistec does not teach a lateral opening extending from the lateral edge to the slot to allow lateral insertion of the arms of the torsion spring into the slot.  However, Bagley teaches a lateral opening extending from the lateral edge to the slot to allow lateral insertion of the arms of the torsion spring into the slot (figure 1, item 36).
	It would have been obvious to one of ordinary skill to create the device taught by Wistec with the lateral opening taught by Bagley in order to provide easy access for insertion or removal of a torsion spring hanger.

Referring to claim 2:  Wistec and Bagley teach all the limitations of claim 1 as noted above.  Additionally, Bagley teaches the lateral opening extends perpendicular to the receptacle axis (figure 1).  The perpendicular extension creates a reduced opening that ensures the torsion spring would be captured.

Referring to claim 3:  Wistec and Bagley teach all the limitations of claim 1 as noted above.  Additionally, Wistec teaches the slot includes opposing ends defined by walls that are configured to engage and retain the arms of the torsion spring (figure 4).

Referring to claim 5:  Wistec and Bagley teach all the limitations of claim 1 as noted above.  Additionally, Bagley teaches each of the pair of lateral flanges comprises the slot and the lateral opening (figure 1).  Having both components on the lateral flanges allows for easy insertion and retention of a torsion spring into the slot.

Referring to claim 6:  Wistec and Bagley teach all the limitations of claim 1 as noted above.  They do not specifically teach the body of the spring clip is formed of an elastically deformable resilient material.  However, the Examiner gives Official Notice that it would have been obvious to make the device from elastically deformable materials so that it can conform to irregularities in components, shock from vibrations, as well as ease of installation.

Referring to claim 7:  Wistec and Bagley teach all the limitations of claim 1 as noted above.  Additionally, Wistec teaches a pair of locking tabs extending into the downwardly open receptacle (figure 3, lateral edges of item 22 extending inward).

Referring to claim 8:  Wistec teaches a spring clip (item 22) for mounting ceiling panels equipped with torsion springs to a ceiling support grid, the spring clip comprising: a body (item 22) including a mounting portion defining a downwardly open receptacle configured for receiving a portion of a ceiling grid support member; a pair of lateral flanges (figure 3 lateral elements extending horizontally from item 22) extending transversely outwards from the mounting portion and terminating in lateral edges, wherein at least one of the flanges includes: a slot (item 46) positioned parallel to the body and configured to receive arms of a torsion spring.  Wistec does not teach a lateral opening extending from the lateral edge of the flange to the slot to allow lateral insertion of the arms of the torsion spring into the slot. However, Bagley teaches a lateral opening extending from the lateral edge of the flange to the slot to allow lateral insertion of the arms of the torsion spring into the slot (figure 1, item 36).
	It would have been obvious to one of ordinary skill to create the device taught by Wistec with the lateral opening taught by Bagley in order to provide easy access for insertion or removal of a torsion spring hanger.

Referring to claim 9:  Wistec and Bagley teach all the limitations of claim 8 as noted above.  They do not specifically teach the body of the spring clip is formed of an elastically deformable resilient material.  However, the Examiner gives Official Notice that it would have been obvious to make the device from elastically deformable materials so that it can conform to irregularities in components, shock from vibrations, as well as ease of installation.

Referring to claim 10:  Wistec and Bagley teach all the limitations of claim 8 as noted above.  Additionally, Bagley teaches each of the pair of lateral flanges comprises the slot and the lateral opening (figure 1).  Having both components on the lateral flanges allows for easy insertion and retention of a torsion spring into the slot.

Referring to claim 13:  Wistec and Bagley teach all the limitations of claim 8 as noted above.  Additionally, Wistec teaches a pair of locking tabs extending into the downwardly open receptacle (figure 3, lateral edges of item 22 extending inward).

Referring to claim 14:  Wistec and Bagley teach all the limitations of claim 13 as noted above.  They do not specifically teach the spring clip is slidable when locked onto the grid support member.  However, it would have been obvious to make the clip slidable as this allows for adjustability when installing the panel to the rail.

Referring to claim 15:  Wistec teaches a ceiling system comprising: a longitudinally extending grid support member (item 24) defining a longitudinal axis, the grid support member including a bottom flange, a top stiffening channel, and a vertical web connecting the stiffening channel to the bottom flange; a ceiling panel (item 2); a torsion spring (item 28) mounted on the ceiling panel; and a spring clip (item 22) slideably mounted on the grid support member and movable in opposing axial directions, the spring clip comprising: a body (item 22) including a mounting portion defining a downwardly open receptacle configured for receiving a portion of the grid support member, the downwardly open receptacle extending along the longitudinal axis from a first side open end to a second side open end; and a pair of lateral flanges (figure 3 lateral elements extending horizontally from item 22) extending transversely outwards from the mounting portion and terminating in lateral edges; wherein at least one of the flanges includes: a slot (item 46) extending parallel to the longitudinal axis and configured to receive arms of a torsion spring and wherein the ceiling panel is supported from the grid support member by the torsion springs (figure 3).  Wistec does not teach a lateral opening extending from the lateral edge to the slot to allow lateral insertion of the arms of the torsion spring into the slot.  .  However, Bagley teaches a lateral opening extending from the lateral edge to the slot to allow lateral insertion of the arms of the torsion spring into the slot (figure 1, item 36).
	It would have been obvious to one of ordinary skill to create the device taught by Wistec with the lateral opening taught by Bagley in order to provide easy access for insertion or removal of a torsion spring hanger.

Referring to claim 16:  Wistec and Bagley teach all the limitations of claim 15 as noted above.  Additionally, Wistec teaches the spring clip further comprises a pair of locking tabs disposed on the spring clip, the locking tabs configured to engage opposing sides of the grid support member (figure 3, lateral edges of item 22 extending inward).


Referring to claim 17:  Wistec and Bagley teach all the limitations of claim 15 as noted above.  They do not specifically teach the body of the spring clip is formed of an elastically deformable resilient material.  However, the Examiner gives Official Notice that it would have been obvious to make the device from elastically deformable materials so that it can conform to irregularities in components, shock from vibrations, as well as ease of installation.

Referring to claim 18:  Wistec and Bagley teach all the limitations of claim 15 as noted above.  Additionally, Wistec teaches the slot extends parallel to the ceiling grid support member (figure 4).

Referring to claim 19:  Wistec and Bagley teach all the limitations of claim 15 as noted above.  Additionally, Bagley teaches each of the pair of lateral flanges comprises the slot and the lateral opening (figure 1).  Having both components on the lateral flanges allows for easy insertion and retention of a torsion spring into the slot.

Referring to claim 20:  Wistec and Bagley teach all the limitations of claim 1 as noted above.  Additionally, Bagley teaches the lateral opening extends perpendicular to the longitudinal axis (figure 1).  The perpendicular extension creates a reduced opening that ensures the torsion spring would be captured.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635